Citation Nr: 1741958	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  14-17 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines



THE ISSUE

Entitlement to basic eligibility for Department of Veterans Affairs (VA) disability compensation and pension benefits.  



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant claims to have had active service during World War II.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2012 administrative decision by the Manila, the Republic of the Philippines VA Regional Office (RO) which denied his application for VA compensation and pension benefits on the basis that he was not shown to have had the requisite military service to be eligible for VA benefits.  He requested a hearing before a Veterans Law Judge in Washington, D.C., but did not appear for the hearing, scheduled in June 2017.  

The issue of entitlement to one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund was raised by the appellant (see his April 2012 statement) but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Notably, the RO previously denied such claim in October 2010, and he appears to be seeking to re-open the claim.  The instant claim on appeal concerns an application for VA disability compensation and pension, and the RO did not specifically address the FVEC claim.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States during World War II.



CONCLUSION OF LAW

The appellant did not have the requisite service to entitle him to receive VA disability compensation or pension benefits, and may not be found to have basic eligibility for such benefits.  38 U.S.C.A. §§ 101, 5107 (West 2014); 38 C.F.R. § 3.203 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify and assist claimants in substantiating their claims for VA benefits has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, in claims where it is necessary to first establish veteran status, proper VA notice must be tailored to also inform claimants of the information or evidence necessary to prove the element of veteran status, what information the claimant/appellant is responsible for providing, and what information VA will seek to obtain concerning that element.  Palor v. Nicholson, 21 Vet. App. 325 (2007).  

A review of the claims file found that the appellant was not advised of VA's duties to notify and assist in the development of his compensation and pension claim prior to the RO's adjudication in July 2012.  Nevertheless, the March 2014 statement of the case (SOC) and a February 2017 supplemental SOC contained a discussion of the elements required to establish basic eligibility for compensation and pension benefits and the respective responsibilities of the appellant and VA in obtaining relevant records and other evidence on his behalf.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333(Fed. Cir. 2006).  Moreover, he has not alleged that he was prejudiced because he did not receive notice of what was needed to substantiate his claim.  See Scott v. McDonald, 789 F. 3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F. 3d 1359, 1361 (Fed. Cir. 2016).

Regarding the duty to assist, the record reflects that, based on information the appellant provided in his claim, in various written statements and identification cards, in an affidavit from his brother, in various Philippine documents such as the Certification from the Office of the Adjutant General at Camp Aguinaldo dated in August 2010, and the presence of the appellant's name on the RRGR at the RO, the RO sought service department verification of the appellant's claimed service by way of the National Personnel Records Center (NPRC). Thereafter, based on service department certification (in replies dated in January 2014, April 2014, and December 2016) that the appellant did not have qualifying service, the RO determined that the appellant was ineligible for VA compensation and pension benefits as a matter of law.  When a claimant is ineligible for VA benefits as a matter of law based on the service department's refusal to certify the alleged service, he is not prejudiced by VA's failure to notify him of the various methods available for proving Philippine veteran status.  See Palor, 21 Vet. App. at 332-33 (noting that "given the binding nature of the U.S. service department's certification . . . a remand for further development could not possibly change the outcome of the decision").  

The RO sought certification of the appellant's service on several occasions, and also had previously sought a necessary certification, namely, PA AGO Form 23, from the Office of the Adjutant General at Camp Aguinaldo (and instead received a different certification, OTAG/NRD).  There is no indication that information submitted by VA to the service department for the purposes of certifying his service was erroneous or incomplete; the requests included copies of the aforementioned documents submitted by the appellant and received from the Office of the Adjutant General at Camp Aguinaldo.  The requests also noted that the appellant's name was listed in the Reconstructed Recognized Guerrilla Roster (RRGR) maintained at the RO.  The NPRC considered all of these statements and documents before sending negative answers dated in January 2014, April 2014, and December 2016.  See Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) (re-certification when there is newly received relevant evidence since the negative certification).  Therefore, VA's duty to assist is met.  


Legal Criteria, Factual Background, and Analysis

Eligibility for VA benefits is based on statutory and regulatory provisions, which define an individual's legal status as a veteran of active military service.  38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. § 3.1, 3.6.  "Veteran" is defined as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  Service in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines, including recognized guerrilla service, may constitute recognized service in the armed forces of the United States for VA purposes.  38 C.F.R. § 3.40, 3.41.  Such service must be certified as qualifying by appropriate military authority.  38 C.F.R.. § 3.203.  These regulations have their basis in statute, at 38 U.S.C.A. § 107(a).  See Dela Pena v. Derwinski, 2 Vet. App. 80 (1992) (upholding the constitutionality of 38 U.S.C.A. § 107(a), regarding certain service deemed not to be active service). 

For purposes of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department under the following conditions:  (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time, and character of service; and, (3) in the opinion of the VA, the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).  If a claimant does not submit evidence of military service, or the information is insufficient, VA must request the information from the service department.  38 C.F.R. §. 3.203(c).  Only service department records can establish if and when a person was serving on qualifying active service.  Venturella v. Gober, 10 Vet. App. 340, 341(1997); Gahall v. Brown, 7 Vet. App. 232, 237 (1994).  The service department's findings are binding and conclusive upon VA.  VA does not have the authority to alter the findings of the service department.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997). 

The Board notes that it has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The record contains numerous government-related documents and lay evidence from the Veteran.  These include OTAG/NRD, Certification from Armed Forces of the Philippines, Office of The Adjutant General, dated in August 2010, with a copy of the unit roster (received in response to a request from the RO to The Adjutant General at Camp Aguinaldo for AGO PA Form 23), certifying that the appellant was recognized as a private in the RRGR in 1943, and giving his unit assignment; PVAO (RD) Form No. 002, Certification from the Philippine Veterans Affairs Office (PVAO), dated in June 2009, certifying that the appellant was a veteran of Philippine Revolution/World War II as a recognized guerrilla and approved for old age pension; a copy of the appellant's bank passbook and various identification cards; SSA-24, Application for Survivors Benefits from the Social Security Administration, received in April 2012; and a joint affidavit from two individuals, attesting to having been in the same military unit as the appellant during World War II.  The record also includes evidence (noted by the RO in its requests for service verification) that the appellant's name appeared on the Reconstructed Recognized Guerrilla Roster (RRGR).  

None of the supporting documents submitted by the appellant, or otherwise indicated herein, was issued by a U.S. service department.  While the documents the appellant has submitted indicate that his service may have been recognized by the Philippine Army or the Philippine Government, that is not equivalent to having service recognized by the United States Government.  

The appellant has not submitted any documents that meet the first requirement of 38 C.F.R. § 3.203(a).  He has not submitted a DD Form 214, a Certification of Release or Discharge from Active Duty, or an original Certificate of Discharge from the U.S. Armed Forces.  Therefore, VA sought service department verification as to whether the appellant served in the U.S. Armed Forces in the Philippines, to specifically include whether he had guerrilla service.  The RO noted that the appellant's name was listed in the Reconstructed Recognized Guerrilla Roster (RRGR) maintained by the RO in its numerous requests and follow-up requests for information about him sent to the service department (in June 2013, September 2013, October 2013, November 2013, January 2014, February 2014, March 2015, and November 2016).  However, the service department, via the NPRC, certified on three occasions, in replies dated in January 2014, April 2014, and December 2016, that it had no record of the appellant's serving as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  (On a previous occasion in October 2010, in connection with a different claim for benefits, the service department likewise had certified that the appellant did not have service that could be considered United States Armed Forces service.)  This certification is binding on VA, and VA has no authority to change or amend the finding.  Duro v. Derwinski, 2 Vet. App. 530 (1992).  

In considering the negative responses from the NPRC, the Board acknowledges the decision of the Court in Tagupa v. McDonald, 27 Vet. App. 95 (2014), which held that the NPRC, as an agency of the National Archives and Records Administration (NARA), did not constitute a "service department" for purposes of verifying service under 38 C.F.R. § 3.203 (c).  See also Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008).  The Court found that although the Department of the Army transferred responsibility for providing "reference services" on the collection of Philippine Army files to the NARA pursuant to a 1998 Memorandum of Agreement (MoA), it was unclear whether the MoA also authorized the NARA to make administrative determinations verifying service.  The Court held that because the language of the MoA was ambiguous on this issue, it could not find that the Department of the Army delegated its statutory duty to make administrative determinations verifying service to the NARA.  Thus, the Court held that 38 C.F.R. § 3.203 required verification of service from the relevant service department itself, instead of the NPRC, and therefore remanded the matter for VA to seek verification of service directly from the Department of the Army.
Here, as noted, on multiple occasions (from 2013 to 2016) the RO requested verification of the appellant's service, and the NPRC replied that the appellant had no recognized service as a member of the Philippine Commonwealth Army, including the recognized guerrillas or that no change was warranted in the prior negative certification.  However, the RO has associated with the claims file a Memorandum of Agreement (MoA) between the NARA and the Department of the Army, which was effective once signed by both parties, occurring in January 2016.  The MoA assigned responsibility for verifying military service for individuals that performed duty for the Philippine Commonwealth Army to the NPRC/NARA. The MoA explained that all pertinent Department of the Army records were forwarded to the NPRC/NARA for purposes of such verification, and that the Army no longer maintained documents that would allow a separate search for service verification.  The new MoA supersedes the 1998 MOA upon which the Court based its holding in Tagupa and clearly reflects that the Department of the Army has in fact delegated its authority to NARA to respond regarding the U.S. Army determinations.  

In short, the evidence of military service currently of record only proves that the appellant is a veteran of the Philippine armed forces, not of the United States Armed Forces.  The Philippine government has its own regulations and laws, which permit recognition of military service not recognized by the Department of the Army, and the findings made by the Philippine government are not binding on the Department of the Army.  Therefore, that evidence may not be accepted as verification of service for the purpose of determining eligibility for VA compensation and pension benefits.

It is important for the appellant to understand that the findings of the U.S. service department verifying a person's service are binding on VA for the purpose of establishing service in the U.S. Armed Forces.  If a change of service department certification is what he seeks, his remedy lies with the service department and not with VA.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).

The appellant has presented no evidence that meets the requirements of 38 C.F.R. § 3.203(a), and the service department has verified that he did not have service which would qualify him for the disability compensation and pension benefits he seeks.  As previously emphasized, VA is bound by that determination.  Thus, the Board has no recourse but to deny his appeal. 

The appellant has provided no further evidence that would warrant a request for re-certification of his service/nonservice by the service department since the last re-certification dated in December 2016, and VA must abide by the service department's certification.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994); Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008).  Accordingly, the Board finds the appellant did not have the requisite service and is not a veteran under applicable United States law so as to establish basic eligibility for VA disability compensation and pension benefits.  Because the law is dispositive in this matter, the claim must be denied because of the absence of legal merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

While the Board does not question the sincerity of the appellant in his belief that he is entitled to VA disability compensation and pension benefits, it is without authority to grant his claim on an equitable basis and must render its decision in accordance with governing law.  38 U.S.C.A. § 7104; Harvey v. Brown, 6 Vet. App. 416 (1994).


ORDER

The appeal to establish Veteran status and basic eligibility for VA disability compensation and pension benefits is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


